Citation Nr: 0921794	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE


Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1941 to November 
1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
in January 2007, denying the appellant's claim for service 
connection for cause of the Veteran's death.  The appellant 
perfected an appeal with regard to that rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in May 2006.  The death certificate shows 
the immediate cause of death as cardiomyopathy.  The death 
certificate does not reveal whether or not a medical examiner 
was contacted.  According to the death certificate, the 
Veteran was a patient in the East Orange General Hospital at 
the time of his death.  However, the claims file does not 
contain terminal hospital records from the East Orange 
General Hospital.  

The claims file contains three opinions, two from the 
Veteran's private physicians and one from a VA examiner, as 
to whether the Veteran's service-connected varicose veins 
contributed to his death.  In May 2007 a VA cardiovascular 
disease specialist reviewed the record and opined as to 
whether the Veteran's service-connected varicose veins 
contributed to the cause of the Veteran's death.  In his 
report, the VA examiner stated that the Veteran's varicose 
veins in no way contributed to his death, as his death was 
from natural causes and not related in any way to a service 
connected disability.  He added that opinions to the contrary 
stretched credibility to the breaking point.  However, the VA 
examiner did not give any rationale for the opinion he 
provided.  

If the requested terminal hospital records are obtained and 
associated with the claims file, an examiner should again 
review the entire record and provide an opinion as to whether 
the Veteran's service-connected varicose veins contributed to 
the cause of the Veteran's death, along with a full 
explanation.

The Board observes that the VA has not fulfilled its 
obligations under the Veterans Claims Assistance Act (VCAA), 
as the appellant has not received proper notice in compliance 
with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Hupp 
decision provides, in part, that VA must perform a different 
analysis depending upon whether a Veteran was service-
connected for a disability during his or her lifetime when 
adjudicating a claim for Dependency and Indemnity 
Compensation (DIC).  Section 5103(a) notice for a DIC case 
must include:(1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

In addition, the content of the section 5103(a) notice letter 
will depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, of probative value of any assertion 
made in the claimant's application for benefits, the letter 
should be "tailored," and must respond to the particulars of 
the application submitted.  Here, the October 2006 VCAA 
notice was not sufficiently tailored as it did not provide a 
statement of the service-connected condition(s).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VA should send the appellant a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.

Finally, the letter should contain: (1) a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The RO should send to the appellant and 
her representative, a letter requesting 
that the Veteran provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence.  In particular, 
specifically request that the appellant 
provide authorization to enable it to 
obtain terminal hospital records and 
copies of medical records since May 2004 
from Dr. Agarwal and Dr. Collin and any 
other private health care provider not 
already associated with the record.  The 
RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO should assist the appellant in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  If the terminal hospital records, or 
any other relevant medical records, are 
associated with the claims file, the 
Veteran's claims file, including a copy 
of this REMAND, is to be referred to a 
specialist in cardiovascular disease for 
review and opinion.  The examiner should 
note in the examination report that he or 
she has reviewed the claims file.  

Based on a review of the claims file, 
which is specifically to include review 
of any newly associated records, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent chance or 
more) that the that the Veteran's 
service-connected varicose veins 
contributed to the Veteran's death.  In 
rendering this opinion, the examiner 
should discuss the May 2007 VA 
examination report and the November 2006 
and April 2007 opinions from the 
Veteran's private doctors, which all 
discuss whether or not the Veteran's 
service-connected varicose veins 
contributed to the Veteran's death.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file. 

3.  After undertaking any additional 
development and notice deemed 
appropriate, the RO should review the 
entire evidentiary record and 
readjudicate the issue on appeal.  If the 
benefit sought is not granted to the 
appellant's satisfaction, issue an 
appropriate supplemental statement of the 
case to the appellant and her 
representative.  The requisite period of 
time for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



